DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 May 2022 has been entered.
By the above submission, Claims 1 and 11 have been amended.  No claims have been added or canceled.  Claims 1-20 are currently pending in the present application.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 recites a method that includes providing a network environment that includes a network and a plurality of servers each implementing a service; providing a name manager that implements a mapping between each service and name data for each service, where the name data includes a name for a server implementing the respective service; analyzing the name data to determine naming conventions for the servers; instantiating one or more decoy services each being an instance of executable code; associating a decoy name with each decoy service according to the naming conventions; providing an authentication directory implemented by a directory server, where the directory includes authentication records for accessing the services; and modifying the directory to include authentication records referencing each decoy name in association with the respective decoy service and authentication data for accessing the respective decoy service, where the directory defines a plurality of domains such that each server belongs to at least one domain and analyzing the name data includes determining a domain-specific naming convention for each domain.  Independent Claim 11 is directed to a system having functionality corresponding to the method of Claim 1.
The closest prior art, Mehr and Lin-Hendel, generally discloses providing a network environment and a name manager; analyzing name data for services to determine a naming convention for a particular domain; instantiating decoy services and associating decoy names; and providing an authentication directory implemented by a directory server including authentication records and modifying the authentication directory to include records referencing decoy names of decoy services and authentication data.  However, while the cited art generally describes the use of a decoy service and decoy authentication data, none of the cited art, alone or in combination, clearly teaches or suggests that plural decoy services are instantiated, where each decoy service is an instance of executable code, and that the corresponding authentication data is for accessing the instance of executable code, in combination with the other claimed limitations.  Therefore, the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492